Walker, J. It is urged that the second plea filed by defendant Howlett, presented no defense to the action, and that the issue upon it was immaterial. It avers that after the maturity of the notes sued upon, Sears & Howlett made an assignment of a large amount of their property, to one Adams, for the purpose of paying their debts, including these notes, and that the property assigned was sufficient to pay their debts and leave a balance of eight thousand dollars; that subsequently the plaintiffs, and other creditors, took and assumed the control of the property assigned to Adams, and under their direction it was delivered by them to defendant Sears, who disposed of the same, all of which was done without the knowledge of defendant Howlett, and against Ms consent, by means whereof he had suffered damage, etc. Assuming that all of the allegations contained in this plea were fully proved, do they establish a defense to this action ? It seems that the defendants were partners, and as such, were jointly liable for the payment of these notes, were the joint owners of the property before its assignment, and were jointly entitled to any surplus that might remain after the payment of their debts. They had a common interest in its management and application to the payment of their creditors. Being partners, each had, under the law regulating that relation, an equal right for himself and as the agent of his partner to receive the surplus, and to consent to a disposition of the property in any mode, and thereby bind the firm to the action of the assignee. If the transfer of the property was made to defendant Sears, it was done with his assent, and was within the scope of his authority, and was binding upon all of the members of the firm. Again, the defendants being partners, and jointly liable as such, we are unable to see how this can constitute a defense for Howlett, and not for Sears. If it is a defense for one, it must be for both, and yet it would be preposterous to say that Sears had suffered any damage, or acquired any defense to the notes, by having the property restored to his management and control. If the act .of the holders of these notes has damnified Howlett, it has not in any way injured Sears, and the claim for damages has vested alone in Howlett, and how can he recoup such damages against these joint notes ? Even had he a liquidated demand of undoubted validity, against plaintiffs in error, he could not set it off, in this action, which is based upon the joint liability of the defendants in error. To sanction such a bar, even if it had any validity, would be to violate the well established rules of law. It presents no defense and is frivolous, and might have been stricken from the files by the court below, at any stage of the proceedings, or the jury should have been instructed to disregard the evidence admitted under it. This issue was wholly immaterial, and there was no evidence under the general issue warranting the verdict. The judgment of the court below must be reversed, and the cause remanded. Judgment reversed.